Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 1 of 211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 2 of 211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 3 of 211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 4 of 211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 5 of 211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 6 of 211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 7 of 211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 8 of 211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 9 of 211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 10 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 11 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 12 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 13 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 14 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 15 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 16 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 17 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 18 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 19 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 20 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 21 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 22 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 23 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 24 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 25 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 26 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 27 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 28 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 29 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 30 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 31 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 32 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 33 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 34 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 35 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 36 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 37 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 38 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 39 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 40 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 41 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 42 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 43 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 44 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 45 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 46 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 47 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 48 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 49 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 50 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 51 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 52 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 53 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 54 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 55 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 56 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 57 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 58 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 59 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 60 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 61 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 62 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 63 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 64 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 65 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 66 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 67 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 68 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 69 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 70 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 71 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 72 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 73 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 74 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 75 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 76 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 77 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 78 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 79 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 80 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 81 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 82 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 83 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 84 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 85 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 86 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 87 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 88 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 89 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 90 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 91 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 92 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 93 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 94 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 95 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 96 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 97 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 98 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 99 of
                                     211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 100 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 101 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 102 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 103 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 104 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 105 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 106 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 107 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 108 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 109 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 110 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 111 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 112 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 113 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 114 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 115 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 116 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 117 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 118 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 119 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 120 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 121 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 122 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 123 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 124 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 125 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 126 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 127 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 128 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 129 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 130 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 131 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 132 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 133 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 134 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 135 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 136 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 137 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 138 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 139 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 140 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 141 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 142 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 143 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 144 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 145 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 146 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 147 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 148 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 149 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 150 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 151 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 152 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 153 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 154 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 155 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 156 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 157 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 158 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 159 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 160 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 161 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 162 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 163 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 164 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 165 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 166 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 167 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 168 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 169 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 170 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 171 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 172 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 173 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 174 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 175 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 176 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 177 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 178 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 179 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 180 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 181 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 182 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 183 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 184 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 185 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 186 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 187 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 188 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 189 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 190 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 191 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 192 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 193 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 194 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 195 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 196 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 197 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 198 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 199 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 200 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 201 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 202 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 203 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 204 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 205 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 206 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 207 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 208 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 209 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 210 of
                                      211
Case 1:19-cv-01870-RM-GPG Document 34-1 Filed 08/23/19 USDC Colorado Page 211 of
                                      211
